Citation Nr: 1308519	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  05-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active air service from April 1965 to October 1968 and from April 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The case was most recently before the Board in May 2011.  At that time, the Board denied entitlement to service connection for a low back disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Veteran's representative and VA's General Counsel filed a JOINT MOTION FOR REMAND (JMR) with the Court.  Later that month, the Court issued an Order granting the JMR.  The Board's May 2011 decision was vacated and the matter was remanded to the Board for action consistent with the terms of the JMR.


REMAND

The Veteran previously appeared at a hearing in March 2008 before a Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2012).  The Veteran was apprised of this in correspondence, dated in September 2012, and offered thirty days in which to request another hearing before a new Board member who would then decide this case.

Later in September 2012, the Veteran, through her representative, accepted the offer for another Board hearing and requested a hearing before a Board member via videoconference.  In accordance with her request, the Veteran must be provided an opportunity to present testimony during a videoconference hearing with a member of the Board.  See 38 C.F.R. § 20.704 (2012).  As the RO schedules videoconference hearings before the Board, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request. 

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of this appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until she is otherwise notified by VA, but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

